PER CURIAM.
Whereas, the judgment of this court was entered on December 10, 1963 (159 So.2d 120) affirming the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
*374Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 23, 1965 and mandate dated July 13, 1965, 176 So.2d 903; now lodged in this court, quashed this court’s judgment and remanded the cause for disposition in accordance with the said opinion and judgment of the Supreme Court of Florida;
Therefore, It is Ordered that the mandate of this court issued in this cause on January 7, 1964 is withdrawn, the judgment of this court filed December 10, 1963 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the said order of the circuit court appealed from in this cause is reversed and the cause is remanded for disposition in accordance with the opinion and judgment of the Supreme Court of Florida; costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).